Citation Nr: 0127138	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death as well as eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of these determinations to 
the Board.

In January 2001, the appellant, accompanied by her 
representative, testified at a video-conference hearing 
conducted before the undersigned Board Member.  During the 
hearing, the undersigned Board Member granted the appellant's 
request to hold the record open for sixty days for the 
submission of pertinent evidence.  The following month, the 
appellant submitted, accompanied by a waiver of RO 
consideration, a report prepared by the veteran's treating 
oncologist at the Durham, North Carolina, VA Medical Center.  
This evidence will be considered by the Board in connection 
with this appeal.

Further, in June 2001, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in August 2001 and 
in November 2001 the Board informed the appellant that it had 
requested a specialist's opinion in conjunction with the 
adjudication of her appeal, provided her a copy of that 
opinion and indicated that she was entitled to submit 
additional evidence or argument provided that she did so 
within 60 days of the date of that letter.  In response, 
later that same month, the appellant's representative 
submitted further written argument in support of her claim.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died in March 1999, at age 60, due to or as a 
consequence of metastatic adenocarcinoma of the esophagus; 
pulmonary thrombuembolism and malignant pleural effusion were 
other significant conditions contributing to his death.

3.  At the time of death, service connection was in effect 
for hiatal hernia, which was evaluated as 10 percent 
disabling, and for bilateral hearing loss and hemorrhoids, 
which were each evaluated as noncompensably disabling.

4.  The veteran's fatal adenocarcinoma of the esophagus 
resulted from Barrett's esophagus, which was caused by his 
reflux esophagitis that was first shown in service.

5.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has been 
shown.


CONCLUSION OF LAW

1.  A disease or injury of service origin contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).

2.  Eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code is established.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

I.  Service connection for the cause of the veteran's death

The veteran's service medical records show that he was 
treated for numerous gastrointestinal complaints and that in 
1974 he was initially diagnosed as having hiatus hernia with 
reflux esophagitis.  The veteran was discharged from service 
in August 1980 and the following month he submitted a claim 
seeking service connection for hiatus hernia.  In connection 
with this claim, in October 1980 he was afforded a VA 
examination, which included an upper gastrointestinal series 
(UGI).  That diagnostic study revealed that he had a small 
sliding esophageal hiatus hernia that was approximately five 
cm. (centimeters) in size.  In December 1980, based on the 
veteran's service medical records and the findings of the 
October 1980 VA examination report, the RO established 
service connection for hiatal hernia and assigned a 10 
percent evaluation, effective September 1, 1980; in that same 
rating action, the RO also granted service connection for 
bilateral hearing loss and hemorrhoids, each rated as 
noncompensably disabling, effective September 1, 1980.

The veteran died in March 1999, at age 60, and the official 
Certificate of Death reflects that his death was due to or as 
a consequence of metastatic adenocarcinoma of the esophagus; 
pulmonary thrombuembolism and malignant pleural effusion were 
identified as other significant conditions contributing to 
his death.  In seeking service connection for the cause of 
the veteran's death, in statements and during the January 
2001 hearing, the appellant essentially maintained that the 
veteran's fatal metastatic adenocarcinoma of the esophagus 
either had its onset during the veteran's period of service 
or was related to his service-connected hiatal hernia.

As noted in the introduction, the undersigned Board Member 
granted the appellant's request to hold the record open for 
sixty days to afford her the opportunity to submit pertinent 
additional evidence in support of this claim, and in March 
the appellant filed a report prepared by the veteran's 
treating VA physician at the Durham, North Carolina, VA 
Medical Center.  In that report, the veteran's treating 
oncologist noted that he had had a long history since service 
of suffering from symptomatic gastroesophageal reflux.  She 
added that the veteran had also suffered from Barrett's 
esophagus.  The physician further reported that both 
gastroesophageal reflux and Barrett's esophagus were shown in 
clinical trials to be associated with an increased risk of 
developing esophageal carcinoma.  In addition, the oncologist 
opined that it was possible that the veteran's long history 
of esophageal reflux led to an increased risk for Barrett's 
esophagus and esophageal cancer.

In June 2001, the Board requested the opinion of a VHA 
medical specialist.  In doing so, the Board observed that the 
veteran's death certificate identified the cause of his death 
as metastatic adenocarcinoma of the esophagus, that service 
connection was in effect for hiatal hernia, and that the 
service medical records showed that he was treated for reflux 
esophagitis.  The Board also cited to the February 2001 
report, in which the veteran's treating VA physician opined 
that the veteran's long history of esophageal reflux led to 
an increased risk for Barrett's esophagus and esophageal 
cancer.  The Board thereafter requested the VHA specialist to 
provide an opinion as to whether it was at least as likely as 
not that a disability of service origin, to include the 
veteran's service-connected hiatal hernia, caused or 
contributed to his death.

In response, in an August 2001 report, a VHA specialist noted 
the veteran's pertinent history of having suffered from 
gastroesophageal reflux disease since 1974.  He also observed 
that the evidence showed that in 1998 the veteran was 
diagnosed as having recurrent adenocarcinoma of the esophagus 
and Barrett's metaplasia and that the veteran died in March 
1999 due to metastatic carcinoma of the esophagus.  The 
examiner explained that in most cases Barrett's esophagus was 
acquired due to reflux esophagitis.  The VHA physician added 
that Barrett's esophagus was a pre-malignant condition that 
was the "most important" risk factor for esophageal 
adenocarcinoma.  Indeed, he reported that individuals 
diagnosed as having Barrett's esophagus were 30 to 125 times 
more likely to develop esophageal carcinoma.  Finally, the 
VHA specialist indicated that individuals can have hiatal 
hernia without gastroesophageal reflux disease but studies 
show that individuals with gastroesophageal reflux disease 
who have a large hiatal hernia, which he defined as one 
measuring more than two to three centimeters, were at an 
increased risk of developing Barrett's esophagus.

Finally, in November 2001 the Board provided the appellant 
with a copy of the August 2001 VHA opinion and indicated that 
she was entitled to submit additional evidence or argument 
provided that it was received within 60 days of the date of 
the letter.  In written argument dated later that same month, 
The American Legion cited to the findings contained in the 
August 2001 VHA report in support of the appellant's claim.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Here, the service medical records show that the veteran 
suffered from gastroesophageal reflux disease since 1974.  In 
addition, at a VA examination conducted approximately two 
months subsequent to his separation, a UGI revealed that he 
had an esophageal hiatus hernia that was approximately five 
cm. in size; this is significant because the VHA specialist 
indicated that individuals having gastroesophageal reflux 
disease and a hiatal hernia were at an increased risk of 
developing Barrett's esophagus.  Further, the evidence shows 
that the veteran was diagnosed as having Barrett's esophagus.  
Moreover, both his treating oncologist and the VHA specialist 
explained that reflux esophagitis was a known cause for 
Barrett's esophagus and that Barrett's esophagus was a 
precursor of adenocarcinoma.  Indeed, the VHA specialist 
reported that individuals diagnosed as having Barrett's 
esophagus were 30 to 125 times more likely to develop 
esophageal carcinoma.  Finally, the veteran died from 
metastatic adenocarcinoma of the esophagus, and in light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board concludes that service connection 
for the cause of the veteran's death is warranted.


II.  Chapter 35 benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established if the veteran dies from a service-
connected disability.  38 U.S.C.A. § 3501 (West 1991) 
38 C.F.R. § 21.3021(a)(1) (2000).  In light of the 
determination above establishing service connection for the 
cause of the veteran's death, basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is established.


ORDER

Service connection for the cause of the veteran's death is 
granted.



Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code has been 
established.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

